Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Marvin Fair, Jr., appeals the district court’s orders: (1) accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012), complaint, and (2) denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fair v. Stirling, No. 6:13-cv-02940-RMG, 2014 WL 6983363 (D.S.C. Dec. 10, 2014; filed Jan. 20, 2015 & entered Jan. 21, 2015). We deny Fair’s motion for appointment of counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.